Citation Nr: 0619096	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  04-13 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for bilateral osteosclerosis, status post left stapedectomy.  

2.  Entitlement to an initial rating in excess of 10 percent 
for vertigo secondary to left ear hearing loss.  

3.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
December 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Seattle, Washington, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which awarded the 
veteran service connection, with 10 percent initial ratings, 
for tinnitus, vertigo, and bilateral osteosclerosis.  He 
responded with a timely Notice of Disagreement regarding his 
initial ratings, and subsequently perfected his appeal upon 
the filing of a timely substantive appeal.  During the course 
of this appeal, the veteran relocated and his appeal was 
transferred to the Las Vegas, Nevada, RO.  

In May 2006, the veteran testified before the undersigned 
Veterans Law Judge, seated at the RO.  

As a preliminary matter, the Board notes that on several 
occasions, the veteran has alleged that his service-connected 
disabilities prevent him from obtaining and maintaining 
employment.  Such assertions constitute an informal claim for 
a total disability rating based on individual 
unemployability.  See 38 C.F.R. § 3.155 (2005); Roberson v. 
Principi, 251 F.3d 1378 (Fed Cir. 2001).  Therefore, the RO 
is required to development and adjudicate this claim in 
accordance with pertinent laws and regulations.  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, 19 Vet. 
App. 63 (2005), rev'd, No. 05-7168 (Fed.Cir. May 5, 2006), 
that reversed a decision of the Board of Veterans' Appeals 
(Board) which concluded that no more than a single 10-percent 
disability evaluation could be provided for tinnitus, whether 
perceived as bilateral or unilateral, under prior 
regulations.  Recently, however, that Court decision was 
subsequently vacated and remanded by the United States Court 
of Appeals for the Federal Circuit.  However, the appeals 
period for this decision has not yet ended.  To avoid burdens 
on the adjudication system, delays in the adjudication of 
other claims, and unnecessary expenditure of resources 
through remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary of Veterans Affairs has imposed a stay at the Board 
on the adjudication of tinnitus claims affected by Smith.  
The specific claims affected by the stay include (1) all 
claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Once the 
Secretary's stay has been lifted, the adjudication of any 
tinnitus cases that have been stayed will be resumed.  


FINDINGS OF FACT

1.  The veteran's hearing acuity is, at worst, Level II in 
the right ear and Level II in the left ear.  

2.  The veteran's vertigo secondary to hearing loss is 
characterized by occasional episodes of dizziness.  


CONCLUSIONS OF LAW

1.  The criteria for the award of an initial rating in excess 
of 10 percent for the veteran's bilateral osteosclerosis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.85, 4.87, Diagnostic 
Code 6100 (2005).  

2.  The criteria for the award of an initial rating in excess 
of 10 percent for vertigo secondary to hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.3, 4.7, 4.85, 4.87, Diagnostic Code 6204 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).    

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has been informed of the evidence needed to show his 
entitlement to increased ratings via RO letters issued in 
December 2002, February 2003, April 2003, and September 2004, 
and the rating decisions, statement of the case (SOC), and 
supplemental statements of the case (SSOC) issued since 2002 
to the present.  In addition, these documents provided the 
veteran with specific information relevant to the VA.  Thus, 
no further notices are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c) (2005).  In this case, all identified and 
available evidence has been obtained, including all relevant 
treatment records and examination reports.  In this respect, 
the Board notes that all private medical treatment records 
made known to VA have been obtained.  The veteran was also 
notified of the above development via the RO's letters and 
other mailings to the veteran.  No response or additional 
records have been received to the present.  The RO has also 
obtained the veteran's medical treatment records and 
examination reports from the VA medical centers where he has 
received treatment.  Thus, the Board finds that no additional 
evidence, which may aid the veteran's claim or might be 
pertinent to the bases of the claim, has been identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.    
 
Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  By the informational letters, the rating decisions, 
the statement of the case and the supplemental statement of 
the case, VA satisfied the fourth element of the notice 
requirements.  Therefore, to decide the appeal regarding the 
veteran's claims discussed herein would not be prejudicial 
error to the claimant.  See VAOPGCPREC 7-2004.  

As previously indicated, in Pelegrini, supra, the U.S. Court 
of Appeals for Veterans Claims (Court) held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this respect, the December 2002, February 2003, 
and April 2003 RO letters properly notified the appellant of 
the evidence required to substantiate his claims for VA 
benefits.  In addition, the reasons and bases of the 
September 2003 rating decision, the SOC, and the subsequent 
SSOCs specifically explained to the appellant what the 
evidence must show in order to establish increased ratings 
for his service-connected disabilities.  Furthermore, 
although it is unclear from the record whether the appellant 
was explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim, the Board finds that 
he has been notified of the need to provide such evidence.  
See 38 C.F.R. §  3.159(b)(1).  The AOJ's various letters 
informed him that additional information or evidence was 
needed to support his claims, and asked him to send the 
information or evidence to the AOJ.  In addition, the SOC and 
subsequent SSOCs contained the complete text of 38 C.F.R. 
§ 3.159(b)(1), which includes such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006)., which held 
that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran is seeking increased 
ratings, not service connection.  As was noted above, he has 
already been provided with notice of what type of information 
and evidence was needed to substantiate his increased rating 
claim.  While he was not provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision, 
as no additional benefit is awarded the veteran within this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, any questions as to the 
appropriate date to be assigned is rendered moot.  

I. Initial rating - Bilateral osteosclerosis

The veteran seeks an initial rating in excess of 10 percent 
for his bilateral osteosclerosis.  Disability evaluations are 
based upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (West 2002).  However, when the 
assignment of initial ratings is under consideration, the 
level of disability in all periods since the effective date 
of the grant of service connection must be taken into 
account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In 
cases in which a reasonable doubt arises as to the 
appropriate degree of disability to be assigned, such doubt 
shall be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2005).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2005).  

The veteran's bilateral osteosclerosis is currently rated as 
10 percent disabling under the criteria for hearing loss.  
Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the provisions of 
38 C.F.R. § 4.85 establish eleven auditory acuity levels from 
Level I for essentially normal acuity to Level XI for 
profound deafness.  Tables VI and VII as set forth in 
38 C.F.R. § 4.85 are used to calculate the rating to be 
assigned.  "[T]he assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

In the present case, the veteran was examined by VA in May 
2003.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
65
45
45
65
LEFT
N/A
70
50
50
65

The puretone threshold average was 55 decibels in the right 
ear and 59 in the left ear.  Speech audiometry revealed 
speech recognition ability of 94 percent in the right ear and 
of 96 in the left ear.  

Another VA audiological examination was afforded the veteran 
in December 2004.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
75
50
55
65
LEFT
65
75
55
60
80

The puretone threshold average was 61 decibels in the right 
ear and 68 in the left ear.  Speech audiometry revealed 
speech recognition ability of 100 percent bilaterally.  

Evaluation of the May 2003 examination results under the 
diagnostic criteria results in hearing acuity at Level I 
(Table VI) in the right ear, and at Level II (Table VI) in 
the left ear.  These levels of hearing acuity result in a 
noncompensable disability rating under Table VII, which is 
less than the rating already assigned the veteran.  Likewise, 
his December 2004 examination results reflect Level II 
hearing acuity in the right ear and Level II hearing acuity 
in the left ear, warranting, again, a noncompensable rating.  
Therefore, an initial rating in excess of 10 percent is not 
warranted for the veteran's bilateral hearing loss, as he has 
already been awarded a disability rating in excess of what is 
indicated by the evidence.  

Additionally, the Board has also considered whether a staged 
rating is warranted, as required by the U.S. Court of Appeals 
for Veterans Claims in Fenderson.  However, because the 
veteran has displayed a level of disability consistent with 
his 10 percent initial rating and no higher since the 
initiation of this appeal, a staged rating is not warranted 
in the present case.  See Fenderson, supra.  

After a complete review of the record, the Board finds that 
the preponderance of the evidence is against an initial 
rating in excess of 10 percent for the veteran's bilateral 
osteosclerosis.  As a preponderance of the evidence is 
against the award of an increased rating, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

II. Initial rating - Vertigo

The veteran seeks an initial rating in excess of 10 percent 
for his vertigo, secondary to left ear hearing loss.  The 
veteran's vertigo is currently rated as 10 percent disabling 
under Diagnostic Code 6204, for peripheral vestibular 
disorders.  Under this Code, a 10 percent rating is warranted 
for occasional dizziness, and a 30 percent rating is 
warranted for dizziness and occasional staggering.  
Diagnostic Code 6204 also provides that hearing impairment or 
suppuration shall be rated separately and combined.  
38 C.F.R. § 4.87, Diagnostic Code 6204 (2005).  However, 
because the veteran has already been awarded a separate 
compensable rating based on hearing loss, his hearing loss 
has already been considered and rated, and may not be 
considered in rating his vertigo.  See 38 C.F.R. § 4.14 
(2005).  

On VA examination in June 2003, the veteran reported episodic 
dizziness lasting 1-5 days for the last 4-5 years.  On 
physical examination his ears were essentially normal, with 
the exception of sclerotic scarring on the left.  No active 
ear disease was present.  

On VA examination in December 2004, the veteran reported 
approximately 5 episodes of dizziness per year, lasting 1-6 
days.  He used medication to control his dizziness.  On 
physical examination the veteran had a normal eardrum on the 
right and well-healed scar on his eardrum on the left.  No 
active ear disease was noted.  He was also without infection, 
suppuration, effusion, or polyps in either ear.  His gait was 
normal.  

The veteran has also received VA outpatient treatment at 
various VA medical centers, and has consistently reported 
difficulty hearing and occasional vertigo.  At his May 2006 
personal hearing, he reported that during his episodes of 
dizziness, he has difficulty walking and performing daily 
tasks.  He suggested his hearing loss and vertigo make him 
unable to work.  

After reviewing the totality of the record, the Board finds 
an initial rating in excess of 10 percent is not warranted 
for the veteran's vertigo secondary to his hearing loss.  
According to the VA examination reports and outpatient 
treatment records, the veteran experiences only occasional 
dizziness secondary to his hearing loss.  His dizziness is 
not constant, and staggering has not been noted in the 
medical record.  On all examinations of record, the veteran 
has had a normal gait, without the need for assistance 
devices.  Overall, the preponderance of the evidence is 
against an initial rating in excess of 10 percent for vertigo 
secondary to hearing loss.  Inasmuch as the veteran's 10 
percent evaluation reflects the highest degree of impairment 
shown since the date of the grant of service connection for 
vertigo, there is no basis for a staged rating in the present 
case.  See Fenderson, supra.  

After a complete review of the record, the Board finds that 
the preponderance of the evidence is against an initial 
rating in excess of 10 percent for the veteran's vertigo 
secondary to hearing loss.  As a preponderance of the 
evidence is against the award of an increased rating, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).



ORDER

Entitlement to an initial rating in excess of 10 percent for 
bilateral osteosclerosis is denied.  

Entitlement to an initial rating in excess of 10 percent for 
vertigo secondary to hearing loss is denied.  




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


